Citation Nr: 0517650	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to November 
1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for residuals of a low back injury.

The veteran since has testified at a hearing at the RO in 
support of his claim.  He had the hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The transcript of the proceeding is of record.

Unfortunately, this claim must be further developed before 
the Board can decide this appeal.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As a preliminary matter, a review of the veteran's claims 
file indicates the RO has obtained most of his service 
medical records (SMRs).  Nevertheless, during his April 2005 
hearing, the veteran and his wife testified they had obtained 
an additional record concerning his hospitalization from 
February to April 1973 while he was on active duty in the 
military.  They said they obtained the record by personally 
contacting the National Personnel Records Center (NPRC), a 
military records repository in St. Louis, Missouri.  The 
record, which they submitted at the hearing, confirms he had 
degenerative changes in his thoracic spine, especially 
between T9, 10, and 11.



When earlier submitting his substantive appeal (VA Form 9) in 
January 2004, the veteran also referred to service medical 
records from Trippler Medical Center in Hawaii, which he said 
would provide evidence of his back injuries while on active 
duty.  He went on state that he had personally seen the 
report and at one time had a copy of it.

While it appears the RO requested these relevant inpatient 
treatment records, there is no indication the RO ever 
actually received these records.  Nor is there any indication 
in the veteran's claims file that these records are 
unavailable, do not exist, or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  So the RO must take further measures to obtain this 
additional evidence as it, too, potentially has a significant 
bearing on the outcome of the veteran's appeal.

The Board also notes the veteran has not yet been afforded a 
VA examination to obtain a medical opinion concerning the 
cause of his current low back disorder, and in particular, 
whether it is the result of the alleged injury in service.  
His service medical records, especially the aforementioned 
1973-hospitalization report, document that a chest X-ray 
showed degenerative changes of his thoracic spine, 
particularly between T9, T10, and T11.  This, incidentally, 
was not shown in prior X-rays taken in June 1968, December 
1970, and July 1972 (according to the contemporaneous Reports 
of Medical Examination), which were negative.  Likewise, on 
the veteran's December 1970 and July 1972 Reports of Medical 
History, he had denied experiencing any problems with his 
back, arthritis, bones, or joints.  So the positive X-ray 
finding of the degenerative changes as of 1973 suggest 
something significant had occurred since his prior evaluation 
in 1972.

Current findings, as noted in the private medical records 
dated in September 2002 and December 2002, indicate the 
veteran has degenerative disc disease and spinal stenosis of 
his lumbar spine.  He testified during his April 2005 hearing 
that his current back pain began in the middle of his back 
(presumably referring to the thoracic segment of his spine 
where the degenerative changes were noted in service) and 
continued to his lower back, and that he had not sustained 
any injuries to his back since service.

Because of the documented degenerative changes in service, 
and looming questions about the cause of the current disc 
disease and stenosis, a VA examination is needed to obtain a 
medical opinion indicating whether there is an etiological 
relationship between the two.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the NPRC and request 
information concerning the RO's prior 
request for copies of the veteran's 
service medical records from 
February to April 1973 at Trippler 
Medical Center in Hawaii.  (Note:  the 
veteran already personally contacted the 
NPRC and obtained a copy of the record of 
his hospitalization from February to 
April 1973.  It is unclear, however, 
whether this record is from the Trippler 
Medical Center in Hawaii, as there is no 
specific indication of this on the 
record.  If it is, then obviously no 
additional records need be 
obtained concerning the very same 
hospitalization)  If, on the other hand, 
for whatever reason, these military 
medical records cannot be obtained, such 
as for example they have been lost or 
destroyed, ask the NPRC to expressly 
confirm this.



2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the cause of 
his current back disorder, including his 
degenerative disc disease and spinal 
stenosis.  The designated VA examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this current disorder is related to the 
veteran's service in the military and, 
especially, the findings on his February 
1973 chest X-ray of degenerative changes 
of his thoracic spine, particularly 
between T9, T10, and T11, and his 
reported history of being dropped on his 
back while being carried to an ambulance 
after his right hand and wrist injury 
(which, incidentally, since has been 
service connected).  The examiner should 
also consider the veteran's occupational, 
recreational, and medical history prior 
to and since his active service.  And to 
facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  Please explain the basis 
of the opinion.

*If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



